           Case 1:17-cr-00120-BLW Document 54 Filed 03/26/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA,

               Plaintiff,                         Case No. 1:17-cr-120-BLW

      v.                                          ORDER

TOMMY SAMUEL BASCO,

               Defendant.



      Finding good cause therefore,

      NOW THEREFORE IT IS HEREBY ORDERED, that the motion to disclose

presentence report (docket no. 53) is GRANTED, and a copy of the Presentence

Investigation Report filed in this matter on September 10, 2018 (Dkt. 45) may be released

to Ada County prosecutor Brett Judd and Idaho District Judge Nancy Baskin.



                                                DATED: March 26, 2019


                                                _________________________
                                                B. Lynn Winmill
                                                United States District Judge
